DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 1 & 25 & 33 are rejected under 35 U.S.C. under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by Forward et al., Patent No.: US 6116544 A.

Regarding claims 1& 25 & 33, Forward et al. discloses a method of estimating an atmospheric density proximate to a satellite in an orbit around the Earth, the method comprising (col.3 lines 5-9, (27) “The three static levels of atmospheric density are modeled as 5th order polynomials in the natural log of the altitude and are representative of well known atmosphere models, for example, Jacchia, L. G., "Thermospheric Temperature, Density, and Composition: New Model," SAO Special Report 375, March 1977. 2. Anon., Marshall Space Flight Center, "Long-Range Statistical Solar Activity Estimation," Atmospheric Sciences Division, 1989.)”
A)    operating the satellite during the orbit to subject the satellite to a significant external torque ((104) “This orbit torqueing maneuver is accomplished by activating the electrodynamic drag mechanism only when the magnetic field orientation is such that a strong out-of-plane component of force is created. This orbit torqueing maneuver can be augmented by switching to a propulsion mode, where power saved in the batteries during the drag force mode is pumped torqueback into the tether when the magnetic field is in the opposite direction, applying electrodynamic propulsion to torque the orbit even further. With the tether at a large and stable trailing orientation, the coupling to the magnetic field can be significant to a vertical tether.);
B)    determining the external torque to which the satellite is subjected during the orbit ((64) The following is an optimization analysis of the electrodynamic drag produced by a conducting tether deployed from a host spacecraft that it is to deorbit. The force and torque diagram used in the analysis is shown in FIG. 12, which shows the forces and torques on an upward deployed conducting tether due to the motion of the host spacecraft through the magnetic field of the Earth.); and



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 11 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Forward et al., Patent No.: US 6116544 A, in view of Arnold, Pub. No.: US20160318601A1,further in view of Cahoy et al., Pub. No.: US 20200108951 A1.

Regarding claims 2 & 11 & 18, Forward et al. discloses the method of claim 1 & claim 8 & a satellite;
Forward et al. is not explicitly disclosing “drag flap coupled to the bus”, however
Arnold, US20160318601A1, teaches Flight Control Augmentation System And Method For High Aspect Ratio Aircraft Including  Motorglider Aircraft, Optionally Piloted Vehicles (OPVs) and Unpiloted Air Vehicles (UAVs) and discloses; 
wherein the satellite comprises: a bus; and a drag flap coupled to the bus ([0124] Any or all of the input signals to controller 202 (FIG. 2), 202A (FIG. 4), may be brought to the controller on one or more serial bus, and any or all of the controller outputs may also be brought out of the controller directly or indirectly to associated servos on a serial bus, which may or may not be the same serial bus as used for one or more of the input signals. In a particular embodiment 450 (FIG. 4), squat switch input 204, gear down switches 206, flap position sensor signals 208, spoiler position signals 210, aileron position sensors 214, and angle of attack or airspeed 221, and flap control input 222 are brought to controller 202A on a serial bus 460 from an airframe computer 452. Similarly, fuel flow 215, and throttle position 212, signals are conveyed to the controller on a multiplexed serial bus 462 from a powerplant computer 454. Similarly, input signals from a flight computer 456, including MacReady number 207, speed to fly 209, G-load 211, and achieved lift to drag 213, are also conveyed to the controller on a multiplexed serial bus 464. Also, GPS groundspeed may be conveyed to the controller on a multiplexed serial bus 466 from a GPS unit 458.), and wherein A) comprises:
Arnold teaches that these features are useful in order to combine the controller outputs including flap or flaperon servo signals, in a serial bus to be conveyed to airframe computer to enhance the reliability (see para. [0125] & [0126]).   

Further, Forward et al. in view of Arnold is not explicitly disclosing “external/drag torque”, however Cahoy et al., US 20200108951 A1, teaches SHAPE MEMORY ALLOY (SMA) HINGE APPARATUS, AND SYSTEMS AND METHODS EMPLOYING SAME and discloses;
Al) deploying the drag flap during the orbit to subject the satellite to a drag torque about a first axis passing through the bus of the satellite, the significant external torque comprising the drag torque ([0286] The forces from the SMA elements can be equal and opposite, creating moment couples about the y- and z-axes. The SMA elements and structure can be much wider in the x-direction than they are thick in the y-direction such that an asymmetry of stiffness is created. The entire actuator mechanism can be configured to be resistant to twisting about the y-axis, thus only rotations about the x-axis and z-axis need to be considered. Deflection about the x-axis due to atmospheric drag was discussed earlier. Twisting of the deployable structure about the z-axis will now be discussed. & [0287] FIG. 36 shows an end-on view of the deployable structure, which can be a thin panel in some implementations. The quasi-static torque, T.sub.z, represents the moment couple caused by the forces F.sub.a and F.sub.p. The forces can be equal and opposite in the quasi-static case, resulting in a larger moment couple. The actuator mechanism can be assumed to be at the θ=0 position such that the forces act only in the y-direction. The largest force can be generated when the actuator is blocked from moving, e.g., when the forces are equal to F.sub.test=m.sub.testg.” & [0328] “the SMA hinge apparatus can rotate to objects relative to one another by 90 degrees (π/2 radians) using Joule heating and without significant frictional contact, with the SMA elements of the hinge apparatus providing relatively small moments on the order of 1-5 mNm (e.g., 4 mNm); thus, the SMA hinge apparatus can deliver less torque during activation than the reaction wheels bus stable.”).
Cahoy et al. teaches that these features are useful in order  for a multi-use rotary actuator that can be actively commanded to different angles, with advantageous applications for CubeSats such as differential drag management, increased power generation, and reconfigurable deployable structures. (see para. [0019]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Cahoy et al.  with the system disclosed by Forward et al. in order to apply a positive and a negative torque, respectively, when heated, in the respective SMA elements,  to be used in a CubeSat satellite. In this manner, the SMA elements can rotate the deployable member in a bidirectional manner. For example, the first SMA element is activated to apply a torque to rotate the deployable member while the second SMA element remains passive. A driver is coupled to the first SMA element and the second SMA element to supply current to each SMA element to induce Joule heating, thus actuating the position of the deployable member (see para. [0019]).

Claims 3 & 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Forward et al., Patent No.: US 6116544 A, in view of Arnold, Pub. No.: US20160318601A1,further in view of Cahoy et al., Pub. No.: US 20200108951 A1, further in view of Dudek et al., Pub. No.: US 20080032571 A1.

Regarding claims 3 & 19 & 20, Forward et al. discloses the method of claim 2 & the satellite of claim 18;
Forward et al. is not explicitly disclosing “moment arm coupled to the bus”, however Dudek et al., US 20080032571 A1, teaches Amphibious robotic device and discloses, wherein the drag flap comprises:
a moment arm having a proximal end coupled to the bus and a distal end ([0035] A lower member 44b of the leg 16b includes lower spaced apart rigid plates 46b also rotational axis 18 of the leg 16b. The proximal ends 48b of the lower plates 46b extend outwardly of the distal ends 38b of the upper plates 34b and are also interconnected by the joint pin 42b. The joint pin 42b is rotationally connected to at least one of the upper and lower members 30b, 44b, such that the members 30b, 44b are pivotally interconnected by the joint pin 42b. The lower plates 46b are also teardrop-shaped, with their distal larger end 50b being interconnected by two spaced apart end pins 52b, and by a rounded end connecting member 54. & ) [0052] “The legs 16a,b,c,d are shown in FIG. 12A as identified by a number n ranging from 0 to 5, the legs 0 and 5 facing forward to provide an extended moment arm and symmetric pitching moment with the legs 2 and 3, as well as to provide quick reverse surge.); and 
a drag panel coupled to the distal end of the moment arm ([0090] “For these CubeSats, it is desirable to have multi-use rotary actuators, which can be coupled to deployable solar panels to form a folded lightweight actuated positioning system (FLAPS). The solar panels can be used to increase power generation and can also function as drag surfaces for differential drag management. For FLAPS, the rotary actuator can be configured to rotate the solar panels between at least two angular positions for high-drag and low-drag configurations.”), and wherein in Al):
the moment arm has a length such that a significant angular acceleration of the satellite is generated about the first axis per unit drag force applied to the flap ([0175] To verify the geometric model provides the correct trajectory, the position of the SMA element's free end is plotted parametrically in FIG. 20 with h(θ) as the vertical axis and b(θ) as the horizontal axis. FIG. 20 shows an excellent correlation with the expected arc of motion, providing confidence in the geometric model. FIG. 20 also shows that the free end of the actuator does not trace a circle under these conditions. Thus, tangential and radial components of the acceleration and reaction force appear in the polar coordinate system. The angular position θ can be used to translate between the Cartesian and polar coordinate systems. & [0249] The center of mass of the CubeSat-FLAPS system orbits about the Earth's center of mass. If FLAPS actuates, the CubeSat should translate in free-space such that the system's center of mass does not change. Actuation of FLAPS can cause the CubeSat 
the moment arm has a natural frequency greater than or equal to about 1 min-1 ([0247] As the actuator mechanism actuates, the actuator generates forces that may invoke a response by the CubeSat. These forces couple to create moments that are counteracted by the reaction wheels on the CubeSat. The deployable structure translates in free space, which means the CubeSat should also translate such that the center of mass of the system remains fixed. The mechanism may also vibrate as it operates, causing pointing errors for 
Dudek et al. teaches that these features are useful in order to provide a device for selectively navigating on a solid medium and in a liquid medium (see para. [0012]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Dudek et al.  with the system disclosed by Forward et al. in order to provide a device for selectively navigating on a solid medium and in a liquid medium, the device comprising a body, a series of legs attached to the body to rotate about a respective rotational axis extending transversely to the body (see para. [0012]).

Claims 4 & 21 & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Forward et al., Patent No.: US 6116544 A, in view of Arnold, Pub. No.: US20160318601A1,further in view of Cahoy et al., Pub. No.: US 20200108951 A1, further in view of Dudek et al., Pub. No.: US 20080032571 A1.

Regarding claims 4 & 21 & 31, Forward et al. discloses the method of claim 2 & the satellite of claim 18; 
Forward et al. is not explicitly disclosing “drag flap coupled to the bus”, however Arnold, US 20160318601 A1, teaches Flight Control Augmentation System And Method For High Aspect Ratio Aircraft Including Motorglider Aircraft, Optionally Piloted Vehicles (OPVs) and Unpiloted Air Vehicles (UAVs) and discloses, wherein:
the drag flap has a proximal end coupled to the bus and a distal end; the proximal end and the distal end of the drag flap define a longitudinal axis of the drag flap ([0128] In this bus to couple A and B, the term “A serially coupled to B” shall require signals between A and B be transmitted over a serial bus, and the term “A coupled to B” shall include any combination of direct and serial couplings, as well as other forms of couplings. & [0124] “In a particular embodiment 450 (FIG. 4), squat switch input 204, gear down switches 206, flap position sensor signals 208, spoiler position signals 210, aileron position sensors 214, and angle of attack or airspeed 221, and flap control input 222 are brought to controller 202A on a serial bus 460 from an airframe computer 452. Similarly, fuel flow 215, and throttle position 212, signals are conveyed to the controller on a multiplexed serial bus 462 from a powerplant computer 454. Similarly, input signals from a flight computer 456, including MacReady number 207, speed to fly 209, G-load 211, and achieved lift to drag 213, are also conveyed to the controller on a multiplexed serial bus 464.” & [0133] “both the squat switch and the lift-dump switch are coupled to provide signals to the controller. In this system, the firmware further includes machine readable instructions operable in the auto-landing mode and configured to drive the flap servo to a flaps-up position and both the right and left spoiler servos to a fully deployed position when the lift dump switch is activated, the squat switch senses ground contact, and the throttle is at a low-power setting.); and 
Al) comprises: deploying the drag flap such that the longitudinal axis of the drag flap is substantially parallel to a gravitational gradient ([0066] When the mode control switch 224 is set to Auto-Max Endurance mode 306, the motorglider performance is optimized for maximum time-duration powered flight by operating at a speed which results in minimum fuel consumption per unit time and minimizing drag consistent with lift and maneuvering requirements. Flap positions are set by fine-tuning flap position for a given weight by monitoring Fuel Flow 215. By finely adjusting flap position to match an optimal deployment schedule, the AUTO/Max Endurance mode reduces fuel burn per unit time and increases maximum endurance. In AUTO/MAX ENDURANCE mode 306, Processor(s) 240 lookup the drag polar resident in memory 242, executes firmware 244 to adjust the drag polar to account for the calculated value of current gross weight and G-
Arnold teaches that these features are useful in order to combine the controller outputs including flap or flaperon servo signals, in a serial bus to be conveyed to airframe computer to enhance the reliability (see para. [0125] & [0126]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Arnold with the system disclosed by Forward et al. in order to combine the controller outputs including flap or flaperon servo signals, in a serial bus to be conveyed to airframe computer to enhance the reliability (see para. [0125] & [0126]).

Claims 5 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Forward et al., Patent No.: US 6116544 A, in view of Arnold, Pub. No.: US20160318601A1, further in view of Cahoy et al., Pub. No.: US 20200108951 A1, further in view of Dudek et al., Pub. No.: US 20080032571 A1.

Regarding claims 5 & 22, Forward et al. discloses the method of claim 2 & the satellite of claim 18, 
Forward et al. is not explicitly disclosing “reaction wheel”, however Cahoy et al., US 20200108951 A1, teaches SHAPE MEMORY ALLOY (SMA) HINGE APPARATUS, AND SYSTEMS AND METHODS EMPLOYING SAME and discloses
wherein the satellite further comprises a reaction wheel, and wherein A) further comprises, after Al): A2) applying a first torque to the satellite about the first axis, via the reaction wheel, to counteract the external torque to which the satellite is subjected so as to substantially mitigate rotation of the satellite about the first axis ([0093] “The rotary actuators should also be operable for a range of temperatures in the orbital environment, e.g., from −30° C. to 70° C. For FLAPS, the rotary actuators should deliver a torque that is torque provided by onboard reaction wheels to ensure the reaction wheels can counteract the rotary actuators and maintain CubeSat stability, e.g., the rotary actuator should not cause the CubeSat to appreciable rotate. FIG. 4 is a table showing a list of exemplary requirements for the SMA hinge apparatus. It should be appreciated that the specifications for FLARE is one exemplary application for an actuator described in the present disclosure.” & [0105] “A first SMA element 1200 and a second SMA element 1300 can each include a first end coupled to the base member 1100 and second end coupled to a deployable member 1400. The first SMA element 1200 and the second SMA element 1300 can be configured to apply a positive and a negative torque, respectively, to rotate the deployable member 1400 in a bidirectional manner with respect to the base member.”). 
Cahoy et al. teaches that these features are useful in order to apply a positive and a negative torque, respectively, when heated, in the respective SMA elements,  to be used in a CubeSat satellite (see para. [0019]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Cahoy et al.  with the system disclosed by Forward et al. in order to apply a positive and a negative torque, respectively, when heated, in the respective SMA elements,  to be used in a CubeSat satellite. In this manner, the SMA elements can rotate the deployable member in a bidirectional manner. For example, the first SMA element is activated to apply a torque to rotate the deployable member while the second SMA element remains passive. A driver is coupled to the first SMA element and the second SMA element to supply current to each SMA element to induce Joule heating, thus actuating the position of the deployable member (see para. [0019]).

Claims 6 & 23 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Forward et al., Patent No.: US 6116544 A, in view of Arnold, Pub. No.: US20160318601A1, further in view of Cahoy et al., Pub. No.: US 20200108951 A1, further in view of Dudek et al., Pub. No.: .

Regarding claims 6 & 23 & 32, Forward et al. discloses the method of claim 5 & the satellite of claim 22, wherein:
Forward et al. is not explicitly disclosing “drag flap coupled to the bus”, however Arnold, US 20160318601 A1, teaches Flight Control Augmentation System And Method For High Aspect
the drag flap has a proximal end coupled to the bus and a distal end 
the proximal end and the distal end of the drag flap define a longitudinal axis of the drag flap ((Ref. para.[0124], [0128], [0133]) & [0066], discloses above claim elements.;).
Arnold teaches that these features are useful in order to combine the controller outputs including flap or flaperon servo signals, in a serial bus to be conveyed to airframe computer to enhance the reliability (see para. [0125] & [0126]).   
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Arnold with the system disclosed by Forward et al. in order to combine the controller outputs including flap or flaperon servo signals, in a serial bus to be conveyed to airframe computer to enhance the reliability (see para. [0125] & [0126]).
Further, Forward et al. in view of Arnold is not explicitly disclosing “angular momentum of reaction wheel”, however FENG, WO 2017162197 A1, teaches AIRCRAFT DATA  ACQUISITION, PROCESSING AND FLIGHT STATUS MONITORING METHOD AND SYSTEM and discloses A l) comprises deploying the drag flap such that the longitudinal axis of the drag flap is in a plane perpendicular to the first axis and is positioned at a first angle of rotation about the first axis; during A2), a first angular momentum of the reaction wheel about the first axis increases until reaching a first saturation point (Ref. para. 5.2.1 & 5.2.2 & 3.1.1. ; discloses all claim elements above with the explanation of flight performance with coordinat system and rigid body aircraft motion equation); and
A3) upon the first angular momentum of the reaction wheel about the first axis reaching the saturation point, allowing the satellite to rotate about the first axis to reposition the 
A4) applying a second torque to the satellite about the first axis, via the reaction wheel, to counteract the external torque to which the satellite is subjected so as to substantially mitigate rotation of the satellite about the first axis, wherein during A4), a second angular momentum of the reaction wheel about the first axis increases until reaching a second saturation point (Ref. para. 5.2.1 & 5.2.2 & 2.1.8.1.4, 2.2.5, 2.2.6., 9.1 ; discloses all claim elements above with the explanation of flight performance with coordinat system and rigid body aircraft motion equation);
A5) upon the second angular momentum of the reaction wheel about the first axis reaching the second saturation point, allowing the satellite to rotate about the first axis to
reposition the drag flap in the plane perpendicular to the first axis at the first angle of rotation about the first axis so as to desaturate the second angular momentum of the reaction wheel about the first axis (Ref. para. 5.2.1 & 5.2.2 & 2.1.8.1.4, 2.2.5, 2.2.6., 9.1 ; discloses all claim elements above with the explanation of flight performance with coordinat system and rigid body aircraft motion equation); and
A6) repeating step A2).
FENG, teaches that these features are useful in order to provide a method for acquiring data of an aircraft by means other than sensor measurement and preset (see para. [Summary of Invention]).   
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Feng with the system disclosed by Forward et al. in order to provide a method for acquiring data of an aircraft by means other than sensor measurement and preset; the acquisition method can obtain inconvenience during flight Data of a flight parameter that is (not measurable) or 
In the alternate, Polle, US 20150001345 A1, teaches METHOD OF CONTROLLING THE ATTITUDE OF A SATELLITE AND AN ATTITUDE-CONTROLLED SATELLITE and discloses all above claim elements with the references of para. [0056], [0058], [0076]-[0088] and para. [0103]-[0107].
Polle teaches that these features are useful in order for controlling the attitude of the satellite and means for controlling the orbit of said satellite (see para. [0030]).   
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Polle with the system disclosed by Forward et al. in order for controlling the attitude of the satellite and means for controlling the orbit of said satellite, said means for controlling the attitude comprising an angular momentum storage device and de-saturating means adapted to create torques for de-saturating said storage device (see para.[0030]-[0033]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Forward et al., Patent No.: US 6116544 A, in view of Arnold, Pub. No.: US20160318601A1, further in view of Cahoy et al., Pub. No.: US 20200108951 A1, further in view of Dudek et al., Pub. No.: US 20080032571 A1, further in view of FENG, Pub. No.: WO 2017162197 A1, in the alternate, Polle, Pub. No.: US 20150001345 A1, further in view of Flament et al., Patent No.: US 5312073 A.

Regarding claim 7, Forward et al. discloses the method of claim 6,
Forward et al. is not explicitly disclosing “gravitational gradient”, however Flament et al., US 5312073 A, teaches “Method for controlling the pitch attitude of a satellite by means of 
deploying the drag flap such that the longitudinal axis of the drag flap is substantially parallel to a gravitational gradient (col.10, lines 27-50 discloses “longitudinal axes coincident with the Y axis”, col 13 lines 5-8, “to tilt the panel or sail parallel to its plane”,  lines 30-35, “enables displacement of the center of gravity in any direction in a plane parallel to the XZ plane”), 
Flament et al. teaches that these features are useful in order for a satellite stabilized about its roll, yaw and pitch axes.  (see para. (45)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Flament et al. with the system disclosed by Forward et al. in order for embodiment a momentum wheel system generating a continuous angular momentum; command signals are applied to the momentum wheel system that are produced by a fast control loop using a known fast control law and second command signals are applied to the continuously acting actuator system that are produced by a slow control loop using a known slow control law. 

Claim 8 & 24 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Forward et al., Patent No.: US 6116544 A, in view of Arnold, Pub. No.: US20160318601A1, further in view of Cahoy et al., Pub. No.: US 20200108951 A1, further in view of Dudek et al., Pub. No.: US 20080032571 A1, further in view of Flament et al., Patent No.: US 5312073 A, further in view of Fowell et al., Pub. No.: US 20040148068 A1.

Regarding claims 8 & 24 & 26, Forward et al. discloses the method of claim 1& the satellite of claim 18 & the satellite of claim 25.
Forward et al. is not explicitly disclosing “star tracker, gyroscope, moment of inertia”, however Fowell et al., US 20040148068 A1, teaches “Mitigation of angular acceleration effects on optical sensor data” and discloses, 
satellite 10 necessary for attitude processing and control. Satellite 10 includes primary attitude sensor 30 such as a gyroscope (i.e., inertial sensor), one or more secondary sensors 32, 34 such as an earth sensor, a sun sensor, a star tracker, or beacon sensor (i.e., attitude "position" sensors), and a spacecraft control processor (SCP) 36, which implements at least a portion of the spacecraft navigation system. ), and wherein B) comprises:
Bl) estimating a moment of inertia of the satellite and a moment of inertia of the reaction wheel ([0066] “In typical spacecraft applications, the attitude of the spacecraft (illustrated as the output in FIG. 3), as well as other information regarding the dynamic state of the spacecraft, is provided to a spacecraft navigation and control system, which ultimately commands torquers, reaction wheels, and/or thrusters to apply torque to the spacecraft so that it is placed in the desired dynamic state for operational purposes.” & “For example, in a simple case, given a particular moment of inertia I about a spacecraft axis and a command T to torque the spacecraft about that axis, the angular acceleration .alpha. of the spacecraft can be approximated as 13 T I .)
B2) applying a Kalman filter to the moment of inertia of the satellite from Bl), the moment of inertia of the reaction wheel from Bl), and a measurement vector to determine an attitude state of the satellite (ref. para. [0028]  & [0031] “Kalman filter” ), wherein:
the measurement vector comprises a star tracker output, a gyroscope output, and a reaction wheel angular velocity output (para. [0036], & [0040] “vector’ & “star tracker”);
the attitude state of the satellite comprises an angular position of the satellite, an angular velocity of the satellite, a reaction wheel angular velocity, and a reaction wheel torque of the reaction wheel (ref. para. [0027]  & [0030, [0037], [0066], [0069] “commands torquers, “reaction wheels”, “torque commands”, “satellite angular orientation”, “Kalman filter”, “angular velocity” );
B3) determining an angular acceleration of the satellite based on the angular velocity of the satellite determined in B2) (ref. para. [0040]  & [0069, [0037], [0066], [0069]  “angular acceleration”, “angular velocity” );

B5) determining the external torque to which the satellite is subjected during the orbit by subtracting the reaction wheel torque determined in B2) from the net torque determined in B4) (ref. para. [0066]  & [0021]-[0022],  “ultimately commands torquers, reaction wheels, and/or thrusters to apply torque to the spacecraft so that it is placed in the desired dynamic state for operational purposes.”, “the relation between the satellite body frame of reference and the orbital or inertial frame of reference.”);.
Fowell et al. teaches that these features are useful in order for compensating for optical sensor data corrupted by angular acceleration..  (see para. [0009]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Fowell et al. with the system disclosed by Forward et al. in order for compensating for optical sensor data corrupted by angular acceleration. The method comprises the steps of determining an angular acceleration of the optical sensor and modifying the optical sensor data according to the determined angular acceleration of the optical sensor (see Abstract and para. [0009]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Forward et al., Patent No.: US 6116544 A, in view of Arnold, Pub. No.: US20160318601A1, further in view of Cahoy et al., Pub. No.: US 20200108951 A1, further in view of Dudek et al., Pub. No.: US 20080032571 A1, further in view of Flament et al., Patent No.: US 5312073 A, further in view of Fowell et al., Pub. No.: US 20040148068 A1, further in view of Veneruso et al., US 20040133350 A1.

Regarding claim 9, Forward et al. discloses the method of claim 8. Forward et al. is not explicitly disclosing “low-pass filter transfer function to the star tracker output”, however Veneruso et al., US 20040133350 A1, teaches “Digital Pressure Derivative Method And Program Storage Device” and discloses, further comprising, between Bl) and B2); 
applying a first low-pass filter transfer function to the star tracker output to obtain a filtered star tracker output ([0063] “In FIG. 4, a particular function representing an output signal from any measurement with noise, such as a pressure measurement in an oil or gas well` 18 is convolved, in a first convolution 24a, with a wavelet function 32. When the `particular function` 18 is convolved, in the first convolution 24a, with the wavelet function 32, a `first output signal representing a first derivative of the particular function substantially devoid of the noise` 20a is generated. However, the `first output function` 20a undergoes a second convolution with the wavelet function 32 in a `second convolution` 24b. As a result, a `second output signal representing a second derivative of the particular function substantially devoid of the noise` 20b is generated. Since the `second output signal` 20b is substantially devoid of any `noise`, as noted in step 34, a significant amount of information about the measurement is obtained. & [0096] 2.1) Aircraft and missile roll, pitch, yaw control: DPDT generates substantially noise free calculations of the craft's angular velocity given angular position measurements from internally mounted sensors such as gyroscopes or external observations of the craft's angular position such as an optical horizon detector or optical star tracker.” & [0097] “Automatic control systems: In automatic or feedback control systems, any specific design may be considered a subset or specific embodiment of the general control system design architecture called a proportional-integral-derivative (PID) controller. Here the derivative refers to the derivative of the input error signal (see Reference 61). This derivative, or time rate of change of the error, can provide a beneficial damping of a feedback control system. It can provide an anticipatory type of control that helps to minimize over-shoot of the desired output. However, in practical implementations any noise in the error signal, or disturbances or errors in the control system itself present severe challenges to achieving the benefits of derivative control. As described in the disclosure, the typical derivative has the characteristics of a high-pass filter that tends to propagate, and sometimes amplify, noise and disturbances throughout the system. Application of the DPDT 
applying a second low-pass filter transfer function to the gyroscope output to obtain a filtered gyroscope output ([0096] 2.1) Aircraft and missile roll, pitch, yaw control: DPDT generates substantially noise free calculations of the craft's angular velocity given angular position measurements from internally mounted sensors such as gyroscopes or external observations of the craft's angular position such as an optical horizon detector or optical star tracker. A second application of DPDT generates angular acceleration information (FIG. 4) for spin control systems. & [0097] Automatic control systems: In automatic or feedback control systems, any specific design may be considered a subset or specific embodiment of the general control system design architecture called a proportional-integral-derivative (PID) controller. Here the derivative refers to the derivative of the input error signal (see Reference 61). This derivative, or time rate of change of the error, can provide a beneficial damping of a feedback control system. It can provide an anticipatory type of control that helps to minimize over-shoot of the desired output. However, in practical implementations any noise in the error signal, or disturbances or errors in the control system itself present severe challenges to achieving the benefits of derivative control. As described in the disclosure, the typical derivative has the characteristics of a high-pass filter that tends to propagate, and sometimes amplify, noise and disturbances throughout the system. Application of the DPDT method and apparatus in these system applications can result in significant improvements in performance at minimum cost. A few examples of are:);
determining a time derivative of the filtered gyroscope output ([0105] 3.8 Ship roll stabilizer control systems--using rate of change (derivative) of gyroscopic orientation while minimizing errors due to gyro drift. & [0109] 4.2 Electromagnetic system design and analysis: In electromagnetic field mapping the spatial derivative indicates the contours of the electrostatic field. The DPDT method applies with the time variable replaced by a spatial variable (i.e., the x, y, or z position relative to a reference coordinate system). & [0110] 4.3 Heat transfer and thermodynamic modeling: This mathematical modeling requires the 
subtracting the filtered star tracker output from the time derivative of the filtered gyroscope output to obtain a bias estimate ([0226] The problem with this method is that for a fixed sequence length, as the number of periodograms increases, the variance decreases but M also decreases, and therefore the spectrum resolution decreases. Thus there is a tradeoff between spectrum resolution (bias) and the variance of the estimate. Furthermore, the choice of M and N is normally through trial and error or given by prior knowledge of the signal being considered.);
subtracting the bias estimate from the gyroscope output to obtain a corrected gyroscope output ([0226] “Thus there is a tradeoff between spectrum resolution (bias) and the variance of the estimate. Furthermore, the choice of M and N is normally through trial and error or given by prior knowledge of the signal being considered.); and 
Forward et al. in view of Veneruso et al. is not explicitly disclosing “corrected gyroscope output in the  measurement vector.”, however Fowell et al., US 20040148068 A1, teaches “Mitigation of angular acceleration effects on optical sensor data” and discloses, 
using the corrected gyroscope output in the measurement vector in place of the gyroscope output ([0036] where denotes quaternion multiplication, .circle-solid. denotes a vector dot product, dq(1:3) is the vector part (the first three elements) of the quaternion dq, and q(j) .sup.-1 is the quaternion inverse of q(j). & [0038] Given the time-matched quaternion and the star measurements, the attitude and gyro bias corrections can be computed using known methods of direct-match star identification and Kalman filter techniques as shown in block 44. These corrections are then applied to the gyroscope data and attitude quaternion in block 48 before the quaternion integration in block 42 executes its next iteration. & [0052] As illustrated in FIGS. 3 and 4, star trackers data typically includes a time tag associated with each measurement of H and V. One alternative to compensate corrected star tracker data comprises a corrected time tag instead of a corrected measurement value. Corrected time-tags t.sub.h and t.sub.v can be determine such that star positions associated with these time-tags, t.sub.h and t.sub.v, are matched with the star tracker reported (centroided) positions.).
Veneruso et al. teaches that these features are useful in order to provide a Digital Pressure Derivative Technique (DPDT) which uses convolution, an input signal including noise is convolved with a wavelet to produce an output signal which is a derivative of the input signal and which is substantially devoid of the noise (see abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Veneruso et al. with the system disclosed by Forward et al. in order for providing a Digital Pressure Derivative Technique (DPDT) which uses convolution, an input signal including noise is convolved with a wavelet to produce an output signal which is a derivative of the input signal and which is substantially devoid of the noise. A pressure signal from a wellbore including noise is convolved with a special wavelet to produce an output signal which is the derivative of the input pressure signal, the output signal being substantially devoid of the noise. 

Some sources of “filter” definitions and algorithms; 
Internet: https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6721113/: The Kalman filter algorithm is used to fuse the angular velocity of the ... are many filtering methods for gyroscopes, such as low-pass filter, Kalman filter, ... the Kalman filtering is reduced by up to 25 dB compared to the power ...
Google: It seems a digital low pass filter and a Kalman filter are two ways of removing the high frequency
Wikipedia : https://en.wikipedia.org/wiki/Low-pass_filter : A low-pass filter is a filter that passes signals with a frequency lower than a selected cutoff frequency and attenuates signals with frequencies higher than the cutoff frequency. The exact frequency response of the filter depends on the filter design. The filter is sometimes called a high-cut filter, or treble-cut filter in audio applications. A low-pass filter is the complement of a high-pass filter.
In optics, high-pass and low-pass may have different meanings, depending on whether referring to frequency or wavelength of light, since these variables are inversely related. High-pass frequency filters would act as low-pass wavelength filters, and vice versa. For this reason it is a good practice to refer to wavelength filters as short-pass and long-pass to avoid confusion, which would correspond to high-pass and low-pass frequencies.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Forward et al., Patent No.: US 6116544 A, in view of Arnold, Pub. No.: US20160318601A1, further in view of Cahoy et al., Pub. No.: US 20200108951 A1, further in view of Dudek et al., Pub. No.: US 20080032571 A1, further in view of Flament et al., Patent No.: US 5312073 A, further in view of Fowell et al., Pub. No.: US 20040148068 A1, further in view of Veneruso et al., US 20040133350 A1, further in view of Weiss et al., Pub. No.: US 20190049998 A1.

Regarding claim 10, Forward et al. discloses the method of claim 8. Forward et al. is not explicitly disclosing “moment of inertia of satellite/ moment of inertia of reaction wheel” 
”, however Weiss et al., US 20190049998 A1, teaches MODEL PREDICTIVE CONTROL OF SPACECRAFT and discloses, wherein estimating the moment of inertia of the satellite and the moment of inertia of the reaction wheel in Bl) comprises:
Bla) applying a first torque to the satellite;
Bib) measuring the gyroscope output as a function of time during Bla) to determine a first angular acceleration of the satellite ([0081] “Examples of the type of momentum exchange devices 105 can include reaction wheels (RWs) and gyroscopes. The spacecraft 102 can be a vehicle, vessel, or machine designed to fly in outer space whose operation impart torques on the spacecraft 102. The imparted torque can cause the spacecraft 102 to rotate, and thereby change its attitude or orientation. As used herein, the operation of the spacecraft 102 can be determined by the operation of the actuators 103 that determine a motion of the spacecraft 102 that changes such quantities.);
Blc) measuring the reaction wheel angular velocity output as a function of time during Bla) to determine a first angular acceleration of the reaction wheel (where r.sub.g.sup.cw is the position of the satellite, q.sup.pg is an attitude parametrization of C.sub.pg with is the rotation matrix of the bus frame relative to the inertial frame, and γ is a column matrix containing the angle of rotation of each reaction wheel. The vector ω.sub.p.sup.pg is the angular velocity of the bus frame with respect to the inertial frame resolved in the bus frame. The matrix J.sub.p.sup.Bc is the moment of inertia of the satellite 8 relative to its center of mass, resolved in the bus frame. The reaction wheel array has a moment of inertia J.sub.s and the wheels are controlled with an acceleration η. The term a.sub.g.sup.p represents the external perturbations on the satellite due to Earth's non spherical gravitational field, solar and lunar gravitational attraction, solar radiation pressure (SRP), and are defined below in (4). The term τ.sub.p.sup.p represents the perturbation torques due to the solar radiation pressure, which assumes total absorption and is given by);
Bid) applying a second torque to the satellite, the second torque being substantially similar in magnitude with the first torque and in a direction substantially opposite to the first torque ([0085] The spacecraft 102 is also often required to maintain a desired orientation. For example, a spacecraft-fixed reference frame 174 is required to be aligned with a desired reference frame such as an inertial reference frame 171 that is fixed relative to distant stars 172, or a reference frame 173 that is always oriented in a manner that 
Ble) measuring the gyroscope output as a function of time during Bid) to determine a second angular acceleration of the satellite ([0061] “In contrast, if the MPC maximizes the cost function, a value of the component decreases in proportionality with deviation from the nominal angle. Examples of such a cost function maximized by the MPC include a function considering time required to reach the target pose of the spacecraft.);
Bit) measuring the reaction wheel angular velocity output as a function of time during Bid) to determine a second angular acceleration of the reaction wheel;
Big) dividing an average of the respective magnitudes of the first torque and the second torque applied in Bla) and Bid), respectively, by an average of the first angular acceleration determined of the satellite in Bib) and the second angular acceleration of the satellite determined in Ble) to estimate the moment of inertia of the satellite; and
Blh) dividing an average of the respective magnitudes of the first torque and the second torque applied in Bla) and Bid), respectively, by an average of the first angular acceleration determined of the reaction wheel in Blc) and the second angular acceleration of the reaction wheel determined in Blf) to estimate the moment of inertia of the satellite. ((Ref. para.[0061], [0081], [0125]-[0131] & [0138]-[0143]) discloses above claim elements.; e.g. para. [0130] According to an embodiment of the present disclosure, the spacecraft model 123 (FIG. 2) is determined for a nadir-pointing spacecraft in geostationary Earth orbit 
Weiss et al. teaches that these features are useful in order to produce a solution for controlling thrusters of the spacecraft by optimizing a cost function over a receding horizon using a model of dynamics of the spacecraft effecting a pose of the spacecraft and a model of dynamics of momentum exchange devices of the spacecraft effecting an orientation of the spacecraft. (see para. [0125] & [0126]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Weiss et al. with the system disclosed by Forward et al. in order to provide a model predictive function over a finite receding horizon using a model of dynamics of the spacecraft that effects a pose of the spacecraft and a model of dynamics of momentum exchange devices of the spacecraft that effects an orientation of the spacecraft. 

Claims 12 & 13 & 14 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Forward et al., Patent No.: US 6116544 A, in view of Arnold, Pub. No.: US20160318601A1, further in view of Cahoy et al., Pub. No.: US 20200108951 A1, further in view of Dudek et al., Pub. No.: US 20080032571 A1, further in view of Flament et al., Patent No.: US 5312073 A, further in view of Fowell et al., Pub. No.: US 20040148068 A1, further in view of Veneruso et al., US 20040133350 A1, further in view of Weiss et al., Pub. No.: US 20190049998 A1, further in view of Garin, US 20070247354 A1, further in view of GUO LEI et al., Patent No.: CN 105629986 A.

Regarding claims 12 & 13 & 14 & 27, Forward et al. discloses the method of claim 11 & claim 8 & claim 1 & the satellite of claim 25. Forward et al. is not explicitly disclosing “satellite position & velocity measurement”, however Garin, US 20070247354 A1, teaches EPHEMERIS EXTENSION METHOD FOR GNSS APPLICATIONS and discloses;  wherein C) comprises:
Cl) measuring a position and a velocity of the satellite ([0032] “A theory of operation may be described in reference to the system shown in FIG. 4. FIG. 4 shows a system 400 used to estimate a position from an extended ephemeris prediction file. A set of reference stations (not shown) receives measurements 402 from the satellites (not shown). A current position, velocity, acceleration and jerk is computed from the measurements for each satellite.”);
C2) determining a solar radiation pressure torque and a gravity gradient torque from the position and the velocity measured in Cl) and the attitude state in B2) ([0021] “The long-validity ephemerides usually come from a knowledge of the precise current position of a satellite,  velocity and acceleration obtained from actual measurements made at reference stations. The position is propagated using an accurate force model (Precise Earth Gravity Model, Temporal Changes in Earth's Gravity, Sun and Moon Gravitational Effects, Solar Radiation Pressure, Yaw Bias Correction, etc.). A satellite clock prediction is also made, including a current clock offset, a drift model and drift rate model. There is also a random element in the satellite clocks that cannot be accurately predicted.); and
Garin teaches that these features are useful in order for improving the performance of Global Navigation Satellite System (GNSS) receivers (see Abstract).   
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Garin with the system disclosed by Forward et al. in order for improving the performance of Global Navigation Satellite System (GNSS) receivers, in particular, the improvement of the ability to calculate a satellite position or a receiver position where a receiver has degraded ability to receive broadcast ephemeris data directly from a GNSS satellite. 
Further, Forward in view of Garin is not explicitly disclosing “drag torque, solar pressure and gravity gradient”, however GUO LEI et al., CN 105629986 A, teaches	“Anti-interference filtering method of drag-free satellite attitude channel” and discloses;
C3) determining a drag torque applied to the satellite by subtracting the solar radiation pressure torque and the gravity gradient torque determined in C2) from the external torque measured in B) (from Machine Translation as highlighted on the second and third pages:  In low-altitude orbits without towing satellites, the interferences of the towed satellite attitude channel include: external resistance moments such as atmospheric drag torque, solar pressure moment and gravity gradient moment, inertia uncertainty, model uncertainty, Actuator noise and measurement noise and other internal interference; and multi-source interference has a great influence on the non-towing satellite attitude channel, and cannot meet its high-precision attitude control requirements. In the existing anti-interference filtering method without towed satellite  attitude channel, Li Chuanjiang of Harbin Institute of Technology proposed the Kalman filter combined with the optimal control method, but the external environment interference torque is too simple and the 
GUO LEI et al. teaches that these features are useful in order to provide an anti-interference filtering method of a drag-free satellite attitude channel (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by GUO LEI et al.  with the system disclosed by Forward et al. in order to provide an anti-interference filtering method of a drag-free satellite attitude channel. Aiming at the drag-free satellite attitude channel of multi-source interference consisting of an atmospheric drag torque, an solar radiation pressure torque, a gravity gradient torque, inertia uncertainty, actuating mechanism noise, measurement noise, model uncertainty and the like (see Abstract). 

Claims 15 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Forward et al., Patent No.: US 6116544 A, in view of Arnold, Pub. No.: US20160318601A1, further in view of Cahoy et al., Pub. No.: US 20200108951 A1, further in view of Dudek et al., Pub. No.: US 20080032571 A1, further in view of Flament et al., Patent No.: US 5312073 A, further in view of Fowell et al., Pub. No.: US 20040148068 A1, further in view of Veneruso et al., US 20040133350 A1, further in view of Weiss et al., Pub. No.: US 20190049998 A1, further in view of Garin, US 20070247354 A1, further in view of GUO LEI et al., Patent No.: CN 105629986 A.

Regarding claims 15 & 28, Forward et al. discloses the method of claim 1 & the satellite of claim 18. Forward et al. is not explicitly disclosing “cubesat satellite”, however Cahoy et al., US 20200108951 A1, teaches SHAPE MEMORY ALLOY (SMA) HINGE APPARATUS, AND SYSTEMS AND METHODS EMPLOYING SAME and discloses;
wherein the satellite is a cubesat ([0083] CubeSats are a class of miniaturized satellites configured to provide capabilities, such as remote sensing or communication, that can augment, or in some instances, replace the capabilities provided by larger satellites. An exemplary CubeSat is shown in FIG. 1. The size and weight of CubeSats are standardized in multiples of 1U, where 1U corresponds to a 10 by 10 by 10 cm.sup.3 cubic volume and a mass up to 1.33 kg. For larger CubeSats, e.g., 6U or 12U CubeSats, the mass limit can be increased up to 2 kg per 1U. Compared to conventional satellites, CubeSats can be manufactured using lower cost components, e.g., commercially off the shelf parts. The smaller size and weight also enable CubeSats to be deployed by standardized deployers or as a secondary payload on a launch vehicle, which can substantially reduce the cost of deployment. Furthermore, multiple CubeSats can be deployed during a single launch and configured to operate in tandem to provide greater areal coverage of the Earth.). 
Cahoy et al. teaches that these features are useful in order to apply a positive and a negative torque, respectively, when heated, in the respective SMA elements,  to be used in a CubeSat satellite (see para. [0008]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Cahoy et al.  with the system disclosed by Forward et al. in order benefit of CubeSats functional advantages and cost benefits over larger satellites.

Claims 16 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Forward et al., Patent No.: US 6116544 A, in view of Arnold, Pub. No.: US20160318601A1, further in view of Cahoy et al., Pub. No.: US 20200108951 A1, further in view of Dudek et al., Pub. No.: US 20080032571 A1, further in view of Flament et al., Patent No.: US 5312073 A, further in view of Fowell et al., Pub. No.: US 20040148068 A1, further in view of Veneruso et al., US Weiss et al., Pub. No.: US 20190049998 A1, further in view of Garin, US 20070247354 A1, further in view of GUO LEI et al., Patent No.: CN 105629986 A, further in view of ZHOU et al., Patent No.: CN 103793618 A.

Regarding claims 16 & 29, Forward et al. discloses the method of claim 1& the satellite of claim 25. Forward et al. is not explicitly disclosing “RMS error”, however  ZHOU et al., CN 103793618 A, teaches “A thermal layer atmospheric density correction method” and discloses; 

    PNG
    media_image1.png
    324
    572
    media_image1.png
    Greyscale
, wherein in C), the estimated atmospheric density has a root mean square (RMS) error ranging between about 1 x 10'13 kg/m3 to about 2 x 10'12 kg/m3 ([0029] in aerospace engineering track calculation precision is in accordance with precision of track, root-mean-square error in accordance with precision of track is a track measuring data fitting residual of one quarter. track measuring data fitting residual of root mean square error RMS is:
[0030]TABLE(S) (refer to the tiff) & [0032] Because the root mean square error in accordance with precision of track is a track measuring data fitting residual of one quarter, the RMS value is smaller the higher the track calculation precision, then selecting layer RMS atmospheric density corresponding to the minimum value of mode selection is calculating mode of layer density.& DRAWING DESCRIPTION
Description according to claim images [0020] Picture 1 is the embodiment uses different local two-dimensional kernel regression calculation of atmospheric density error effect schematic diagram. [0021] Picture 2 is schematic diagram uses different latitude atmospheric density error effect of the two-dimensional kernel regression calculation in an embodiment.).
ZHOU et al. teaches that these features are useful in order to provide a heat layer atmospheric density correction method, heat layer atmospheric density error. (see para. Abstract).
atmospheric density, so as to improve tracking and predicting precision of low orbit spacecraft represented in a manned spacecraft.

Claims 17 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Forward et al., Patent No.: US 6116544 A, in view of Arnold, Pub. No.: US20160318601A1, further in view of Cahoy et al., Pub. No.: US 20200108951 A1, further in view of Dudek et al., Pub. No.: US 20080032571 A1, further in view of Flament et al., Patent No.: US 5312073 A, further in view of Fowell et al., Pub. No.: US 20040148068 A1, further in view of Veneruso et al., US 20040133350 A1, further in view of Weiss et al., Pub. No.: US 20190049998 A1, further in view of Garin, US 20070247354 A1, further in view of GUO LEI et al., Patent No.: CN 105629986 A, further in view of ZHOU et al., Patent No.: CN 103793618 A.

Regarding claims 17 & 30, Forward et al. discloses the method of claim 1& the satellite of claim 18. Forward et al. is not explicitly disclosing “atmospheric density bandwidth”, however  ZHOU et al., CN 103793618 A, teaches “A thermal layer atmospheric density correction method” and discloses; 
wherein in C), the estimated atmospheric density has a bandwidth ranging between about 0.03 min'1 to about 1 min'1 ([0015] wherein K is a kernel function, and ratio Ii1 respectively represent longitude and local time T selected bandwidth, i is equal to 1, 2, 3- n, n is number of layer atmospheric density data, environment kernel function, the kernel function K satisfies K (z) is more than 0, at the same time satisfies the following constraint: [0016] Table (refer to the tif: CN104662124AD00081.tif) & [0036] seen from Table 1, [0041]TABLE(refer to the tiff* & [0042] wherein K is a kernel function, and ratio Ii1 respectively represent latitude T P and place the selected bandwidth, i = 1, 2, 3 ... n, n is number of layer atmospheric density data. local weighted average understanding of points to be estimated position distance h2) value in the range of the weighted average.” & [0049] 
ZHOU et al. teaches that these features are useful in order to provide a heat layer atmospheric density correction method, heat layer atmospheric density error. (see para. Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by ZHOU et al.  with the system disclosed by Forward et al. in order to improve the layer precision atmospheric density, so as to improve tracking and predicting precision of low orbit spacecraft represented in a manned spacecraft.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Psiaki; Mark Lockwood et al.	US 20140232592 A1	VEHICLE NAVIGATION USING NON-GPS LEO SIGNALS AND ON-BOARD SENSORS
Robinson; Ian S.	US 20140354477 A1	Satellite Orbital Determination (OD) Using Doppler and Kepler Orbital Elements
Polle; Bernard	US 20150001345 A1	METHOD OF CONTROLLING THE ATTITUDE OF A SATELLITE AND AN ATTITUDE-CONTROLLED SATELLITE
Hablani, Hari B.	US 20050060092 A1	Laser range finder closed-loop pointing technology of relative navigation, attitude determination, pointing and tracking for spacecraft rendezvous
Schmid, John  et al.	US 20030048229 A1	Using satellite ephemeris data to dynamically position an earth station antenna
Wu; Yeong-Wei A. et al.	US 6236939 B1	Method and apparatus for controlling spacecraft attitude with rotational star trackers
Sekine; Koji	US 6126117 A	State control device of moving body and its state control method
Flament; Patrick	US 5269483 A	Continuously acting one-way satellite roll-yaw attitude control method and device
Surauer; Michael et al.	US 5042752 A	Apparatus for controlling the attitude of and stabilizing an elastic body
appear to anticipate the current invention. See Notice of References cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 



/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665